Case 1:19-cv-03417-TSC Document 4-1 Filed 12/27/19 Page 1 of 55




                 EXHIBIT 1
          Case
           Case1:19-cv-03417-TSC
                 1:19-cv-03413-TSC Document
                                    Document4-1 Filed 12/27/19
                                              4 Filed 12/27/19 Page
                                                               Page 12 of
                                                                       of 755



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                     Plaintiff,

           v.                                         Civil Action No. 19-cv-03413 (TSC)

  MICHAEL R. POMPEO, in his official
  capacity as Secretary of State, U.S.
  Department of State, and UNITED STATES
  DEPARTMENT OF STATE,

                     Defendants.


MOTION TO TRANSFER CASES FOR CONSOLIDATION AND FOR A STAY PENDING
              CONSIDERATION OF THE INSTANT MOTION

        Defendants hereby move pursuant to Federal Rule of Civil Procedure 42(a) for transfer of

three cases for consolidated briefing and joint hearing on dispositive motions. Two other cases are

pending in the District Court for the District of Columbia that present materially similar legal

questions to the ones here: Cornielle Yobeluo Nangaa v. Pompeo et al., Civ. No. 1:19-cv-3416 (ABJ)

(see Nangaa Complaint, attached as Exhibit 1) and Marcellin Mukolo Basengezi v. Pompeo, et al.

1:19-cv-3417 (TJK) (see Basengezi Complaint, attached as Exhibit 2).           As explained below,

consolidation serves the interests of judicial economy, eliminates the risk of inconsistent judgments,

and would not prejudice any party.

        Defendants also move for the Court to stay the deadline to respond to Katintima’s complaint

pending consideration of the instant motion to stay. Absent such a stay before consolidation,

Defendants must respond to Katintima’s complaint in addition to the other two plaintiffs’ complaints




                                                  1
          Case
           Case1:19-cv-03417-TSC
                 1:19-cv-03413-TSC Document
                                    Document4-1 Filed 12/27/19
                                              4 Filed 12/27/19 Page
                                                               Page 23 of
                                                                       of 755



by January 13, 2020. 1 But three separate responses before three separate judges in this district will

be redundant and inefficient, as outlined below.         A temporary stay of the deadline pending

consolidation will help avoid the potential for duplicative pleadings and provide the parties and the

Court the opportunity, if consolidation is granted, to establish an efficient schedule whereby the claims

across the three different actions can be adjudicated in a single proceeding.

                                            ARGUMENT

        Federal Rule of Civil Procedure 42(a) provides that, “[i]f actions before the court involve a

common question of law or fact, the court may: (1) join for hearing or trial any or all matters at issue

in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or

delay.” “Consolidation of actions under Rule 42(a) is a valuable and important tool of judicial

administration.” Hanson v. Dist. of Columbia, 257 F.R.D. 19, 21 (D.D.C. 2009) (internal quotation

marks and citation omitted). “It helps to relieve the parties and the court of the burden of duplicative

pleadings and court orders.” Id. (internal alterations and quotation marks omitted). “The decision

whether to consolidate cases under Rule 42(a) is within the broad discretion of the trial court.”

Scarborough v. National Ass’n of Sur. Bond Producers 474 F. Supp. 2d 64, 70 -71 (D.D.C. 2007); see

also Am. Postal Workers Union v. U.S. Postal Serv., 422 F. Supp. 2d 240, 245 (D.D.C. 2006) (“courts

weigh considerations of convenience and economy against considerations of confusion and prejudice”

in deciding whether to consolidate actions) (citation omitted); Chang v. United States, 217 F.R.D.

262, 265 (D.D.C. 2003) (observing that “[c]onsolidation may increase judicial efficiency by reducing

presentation of duplicative proof . . . [and] eliminating the need for more than one judge to familiarize

themselves with the issues presented”). The three cases that should be consolidated here present




1
 Although not yet reflected on the docket of this case, the Office of the U.S. Attorney for the
District of the District of Columbia was served on November 14, 2019.

                                                   2
         Case
          Case1:19-cv-03417-TSC
                1:19-cv-03413-TSC Document
                                   Document4-1 Filed 12/27/19
                                             4 Filed 12/27/19 Page
                                                              Page 34 of
                                                                      of 755



numerous common questions of law, and consolidation will serve the interests of efficiency and

economy without prejudicing any party.

        1. Plaintiffs in each of the three cases are former officials of the National Independent

Electoral Commission in the Democratic Republic of the Congo (“DRC”), who challenge their

designations by the Secretary of State pursuant to Section 7031(c) of the Department of State,

Foreign Operations, and Related Programs Appropriations Act of 2019. Katintima Compl. ¶¶ 1-2,

17; Nangaa Compl. ¶¶ 1-2; Basengezi Compl. ¶¶ 2. Those designations stem from each plaintiffs’

significant corruption relating to the DRC’s electoral process, Katintima Compl. ¶ 17; Nangaa

Compl. ¶ 4; Basengezi Compl. ¶ 4, and allegedly render each and their immediate family ineligible

for entry into the United States, Katintima Compl. ¶ 17; Nangaa Compl. ¶ 1; Basengezi Compl. ¶ 5.

Against this backdrop, the three plaintiffs sued, raising a number of legal challenges regarding their

designations.

        Defendants acted lawfully in designating the plaintiffs and deny their assertions to the

contrary, but a quick tour through their complaints reveals that they assert a number of effectively

identical legal claims. Each alleges that State violated the Administrative Procedure Act (“APA”)

by not providing procedures to challenge their designations, Katintima Compl. ¶ 46, 47 (Count I);

Nangaa Compl. ¶ 43 (Count I); Basengezi Compl. ¶ 46-47 (Count I), or to otherwise seek a waiver

under Section 7031(c), Katintima Compl. ¶ 54 (Count II), Nangaa Compl. ¶ 48 (Count II), Basengezi

Compl. ¶ 54 (Count II). Each also alleges that State did not publish a notice of their designation in

the Federal Register in violation of the APA. Katintima Compl. ¶ 61 (Count III), Nangaa Compl. ¶

56 (Count III), Basengezi Compl. ¶ 61 (Count III). Further, they assert that they did not receive

adequate notice in violation of the APA, Katintima Compl. ¶ 74 (Count VI), Nangaa Compl. ¶ 67

(Count V), Basengezi Compl. ¶ 69 (Count V), and the Fifth Amendment, Katintima Compl. ¶ 68-69

(Count V), Nangaa Compl. ¶ 61-62 (Count IV), Basengezi Compl. ¶ 73-74 (Count VI). And while

                                                 3
          Case
           Case1:19-cv-03417-TSC
                 1:19-cv-03413-TSC Document
                                    Document4-1 Filed 12/27/19
                                              4 Filed 12/27/19 Page
                                                               Page 45 of
                                                                       of 755



the factual circumstances underlying each designation may differ, each plaintiff similarly alleges that

their designation under Section 7031(c) constituted arbitrary and capricious action under the APA.

Katintima Compl. ¶ 64 (Count IV), Nangaa Compl. ¶ 70 (Count VI), Basengezi Compl. ¶ 64 (Count

IV).

        Given this significant overlap, the parties’ arguments are not likely to materially differ from

one case to the next, and Defendants anticipate filing significantly similar dispositive motions to

resolve these actions. Further, to the extent the Court reaches the merits of these plaintiffs’ claims,

all three cases should be heard on the administrative record, which will be similar in each case.

Because plaintiffs’ challenges turn on the same legal issues and similar facts, “consolidation will

promote the interests of judicial economy, consistency, timeliness and convenience, without being

likely to trigger any substantial risk of inconvenience, prejudice, delay, or expense for the Court or

the litigants.” Nat’l Ass’n of Mortg. Brokers v. Bd. of Governors of the Fed. Reserve Sys., 770 F. Supp.

2d 283, 287 (D.D.C. 2011); see also id. at 286 (explaining that “[i]dentity of the parties is not a

prerequisite” to consolidation and that “cases may be consolidated” where “plaintiffs are different but are

asserting identical questions of law against the same defendant”).

        2. The differences between the cases do not undermine the strong justifications for

consolidation. Indeed, there are relatively few claims that the plaintiffs do not share and such claims

are discrete—Katintima asserts a claim under the Freedom of Information Act, see Katintima Compl.

¶ 79 (Count VI), and Basengezi alleges a Due Process violation in light of his purported parental

rights, Compl. ¶ 75-78 (Count VII). Consolidation remains appropriate regardless of the presence of

different claims or different issues of law or fact; it is sufficient if there is any common question of

law or fact. See Nat’l Ass’n of Mortg. Brokers, 770 F. Supp. 2d at 287 (explaining that consolidation

was appropriate notwithstanding plaintiff’s objection that one action was narrower than the other)



                                                    4
         Case
          Case1:19-cv-03417-TSC
                1:19-cv-03413-TSC Document
                                   Document4-1 Filed 12/27/19
                                             4 Filed 12/27/19 Page
                                                              Page 56 of
                                                                      of 755



(citing Hanson, 257 F.R.D. at 21-22); Wright & Miller, 9A Fed. Prac. & Proc. § 2382 (3d ed. 1998)

(“[T]he existence of a common question by itself is enough to permit consolidation[.]”).

       And importantly, consolidation will not prejudice any plaintiff. Cf. Nat’l Ass’n of Mortg.

Brokers, 770 F. Supp. 2d at 286 (court should weigh risk of prejudice posed by consolidation against

risk of inconsistent rulings and increased burdens posed by separate proceedings). It will not impede

the ability of any plaintiff to pursue any separate claims. See Hanson, 257 F.R.D. at 22 (“The parties

are fully able to brief—and the court is capable of rendering a well-reasoned judgment on—multiple

issues within the context of one unified civil action.”); Mylan Pharmaceuticals Inc. v. Henney, 94 F.

Supp. 2d 36, 43 (D.D.C. 2000), vacated on other grounds, 276 F.3d 627 (D.C. Cir. 2002)

(consolidation is “permitted as a matter of convenience and economy in administration, but does not

merge the suits into a single cause, or change the rights of the parties, or make those who are parties

in one suit parties in another”) (quoting Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933)).

       The procedural posture of the actions confirms the lack of any prejudice. These cases were

filed on the same day, and are in the very early stages of litigation. Each plaintiff is represented by

the same counsel of record. Defendants have not responded to the complaints, and no plaintiff has

filed a single substantive motion.

       In sum, these three actions should be consolidated. 2


2
  Local Rule 40.5(d) provides that “[m]otions to consolidate cases assigned to different judges of
this Court shall be heard and determined by the judge to whom the earlier-numbered case is
assigned. If the motion is granted, the later-numbered case shall be reassigned in accordance with
section (c) of this Rule.”
It is not clear whether this Court would consider these three cases “related” under Local Rule
45(a)(3), which defines such cases to include those “involv[ing] common issues of fact, or” that
“grow out of the same event or transaction.” Nor is it clear whether Local Rule 40.5(d) expressly
governs this matter if the Court were to find these action are not related, as it falls under the
“Related Cases” subheading of the local rules and includes a rule for assigning related cases.
Regardless, Defendants file this motion in light of Local Rule 40.5(d), as the rationale underlying
that rule appears to apply here. Contemporaneously, Defendants in Cornielle Yobeluo Nangaa v.
                                                  5
          Case
           Case1:19-cv-03417-TSC
                 1:19-cv-03413-TSC Document
                                    Document4-1 Filed 12/27/19
                                              4 Filed 12/27/19 Page
                                                               Page 67 of
                                                                       of 755



        3. Additionally, Defendants respectfully submit that this Court should stay the deadline for

them to answer or otherwise respond to Katintima’s Complaint in this action pending this Court’s

decision on the request for consolidation. “The power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants.” Feld Entm't, Inc. v. A.S.P.C.A., 523 F. Supp. 2d

1, 2 (D.D.C. 2007) (quoting Landis v. North American Co., 299 U.S. 248, 254 (1936)). Absent such

a stay here, Defendants must respond to the Complaint by January 13, 2020. As outlined above, a

primary basis for the instant motion is to avoid filing duplicative pleadings in the three actions, and

a stay pending a decision on consolidation furthers that basis by excusing Defendants from preparing,

and this Court from potentially reviewing, duplicative pleadings. In light of Defendants’ anticipated

dispositive motion and to help facilitate an efficient schedule to adjudicate all claims at issue,

Defendants respectfully suggest that the parties file a joint status report within fourteen days of the

order adjudicating the consolidation request, proposing a schedule for further proceedings.

        4. Pursuant to Local Rule 7(m), counsel for Defendants consulted with counsel for Plaintiffs

in the three actions, who indicated each plaintiff opposes the relief requested herein.

                                          CONCLUSION

        For the reasons set forth above, the Court should stay Defendants’ deadline to respond to

Katintima’s complaint pending a decision on consolidation, and the Court should find that

consolidation of this action with Cornielle Yobeluo Nangaa v. Pompeo et al., Civ. No. 1:19-cv-3416

(ABJ) and Marcellin Mukolo Basengezi v. Pompeo, et al. 1:19-cv-3417 (TJK), is appropriate. 3


Pompeo et al., Civ. No. 1:19-cv-3416 (ABJ) and Marcellin Mukolo Basengezi v. Pompeo, et al.
1:19-cv-3417 (TJK), will notify those judges of this pending motion and seek a stay of the
Defendants’ deadline to respond to the complaints in those actions pending a decision on
consolidation.
3
 For the Court’s awareness, Defendants note that these three plaintiffs separately filed actions
challenging their designations under an executive order by the Department of the Treasury, Office
                                                  6
         Case
          Case1:19-cv-03417-TSC
                1:19-cv-03413-TSC Document
                                   Document4-1 Filed 12/27/19
                                             4 Filed 12/27/19 Page
                                                              Page 78 of
                                                                      of 755




Dated December 27, 2019                              Respectfully submitted,


                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Branch Director

                                                     /s/ Antonia Konkoly
                                                     ANTONIA KONKOLY
                                                     NICHOLAS CARTIER
                                                     KEVIN SNELL
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, DC 20005
                                                     Tel: (202) 514-2395
                                                     Fax: (202) 616-8460
                                                     Email: antonia.konkoly@usdoj.gov




of Foreign Assets Control (“OFAC”). See Norbert Basengezi Katintima v. Gacki, et al., Civ. No.
1:19-cv-3412 (CRC); Marcellin Mukolo Basengezi v. Gacki, et al. 1:19-cv-3414 (APM); Cornielle
Yobeluo Nangaa v. Gacki et al., Civ. No. 1:19-cv-3415 (DLF). But the legal issues in that line of
cases is not sufficiently similar to the ones here to warrant consolidation with this action. Rather,
the Government is similarly moving to consolidate the three actions challenging the designations
by OFAC.

                                                 7
Case
Case 1:19-cv-03417-TSC
     1:19-cv-03413-TSC Document
                       Document 4-1
                                4-1 Filed
                                    Filed 12/27/19
                                          12/27/19 Page
                                                   Page 9
                                                        1 of
                                                          of 55
                                                             17




                 EXHIBIT 1
       Case
       Case
        Case1:19-cv-03417-TSC
              1:19-cv-03416-ABJ Document
            1:19-cv-03413-TSC    Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19  Page
                                                             Page110
                                                   12/27/19 Page      of
                                                                  2ofof1655
                                                                        17



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CORNEILLE YOBELUO NANGAA                  )
    34 Tshatshi Avenue                    )
    Kinshasa / Gombe                      )
    Democratic Republic of the Congo      )
                                          )
                            Plaintiff,    )                        CIVIL COMPLAINT
                                          )
                            v.            )
                                          )                        ECF
MICHAEL R. POMPEO                         )
in his official capacity as               )
        Secretary of State                )                        Civil Action No. _________
        U.S. Department of State          )
        2201 C Street, NW                 )
        Washington, D.C. 20520            )
                                          )
                            Defendant,    )
                                          )
        and                               )
                                          )
THE UNITED STATES                         )
DEPARTMENT OF STATE                       )
        2201 C Street, NW                 )
        Washington, D.C. 20520            )
                                          )
                            Defendant.    )
__________________________________________)

       Plaintiff Corneille Yobeluo Nangaa (“Nangaa”) brings this Complaint for Declaratory

and Injunctive Relief against Defendants the United States Department of State and its Secretary,

Michael R. Pompeo, and in support of his Complaint alleges the following.

                                      INTRODUCTION

       1.     This case seeks the Court’s intervention to enjoin Defendants from their unlawful

public designation of Nangaa under Section 7031(c) of the Department of State, Foreign

Operations, and Related Programs Appropriation Act of 2019 (Div. F, P.L. 116-6) (“Section
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page211
                                                    12/27/19 Page      of
                                                                   3ofof1655
                                                                         17



7031(c)”). Nangaa’s designation was imposed without apprising him as to the reasons for the

designation nor an opportunity to challenge it. In addition to the devastating and irreparable

damage to Nangaa’s reputation, this designation has had the effect of making Nangaa and his

immediate family members ineligible for entry into the United States.

       2.      At the time of his designation, Nangaa was President of the Democratic Republic

of the Congo’s (“DRC”) National Independent Electoral Commission (“CENI”), which is an

independent governmental body that organizes and administers elections in the DRC. Nangaa

has spent much of his professional life dedicated to fostering democratic elections in the DRC

and was a major player in the DRC’s first democratic elections in decades, as well as its first

successful democratic transition of power, in January 2019.

       3.      The preliminary results of the historic 2018 DRC general elections administered

by CENI were announced on January 10, 2019 and were heralded by the international

community—including Defendants—as the first peaceful and democratic transfer of power in the

DRC in decades. Defendants welcomed the victorious opposition candidate President Felix

Tshishikedi’s certification by the DRC Constitutional Court and highlighted the importance of

former President Joseph Kabila’s decision to abide by his constitutionally-mandated term limits

and his transfer of power to a successor.

       4.      Despite their praise for the elections, Defendants greeted the historic and

democratic transfer of power in the DRC by designating Nangaa under Section 7031(c) for his

alleged “involvement in significant corruption relating to the electoral process.” Press Release,

U.S. Dep’t of State, Office of the Spokesperson, Public Designation of, and Visa Restrictions

Placed on, Multiple Officials of the Democratic Republic of the Congo Due to Involvement in




                                               2
          Case
          Case
           Case1:19-cv-03417-TSC
                 1:19-cv-03416-ABJ Document
               1:19-cv-03413-TSC    Document4-1
                                   Document 4-1 Filed
                                             1 Filed  12/27/19
                                                Filed11/12/19  Page
                                                                Page312
                                                      12/27/19 Page      of
                                                                     4ofof1655
                                                                           17



Significant Corruption, Human Rights Violations or Abuses, or Undermining of Democracy

(Feb. 22, 2019).

       5.      Defendants have undertaken this action without any factual basis and without

providing any notice to Nangaa as to the reasons for the Secretary’s action or any opportunity to

challenge his designation. This lawless approach has wreaked devastation on Nangaa and his

family. Further, it continues unabated, as Nangaa has no opportunity to challenge Defendants’

action through any available administrative procedures.

       6.      For this reason, Nangaa seeks this Court’s intervention in order to compel

Defendants to fulfill their statutory duties under the Administrative Procedure Act (“APA”), 5

U.S.C. § 551 et al., including the provision of notice as to the basis of his designation and a

meaningful opportunity to challenge that designation before Defendants, or by rescinding

Nangaa’s designation under § 7031(c).

                                JURISDICTION AND VENUE

       7.      This action arises under the United States Constitution, the Department of State,

Foreign Operations, and Related Programs Appropriation Act of 2019 (Div. F, P.L. 116-6), and

the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq. This Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. § 1331 because this action arises under the

laws of the United States, as well as pursuant to 28 U.S.C. § 1361.

       8.      This Court may grant declaratory relief under the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq., and Fed. R. Civ. P. Rule 57. This Court may grant injunctive relief in

accordance with Fed. R. Civ. P. 65. This Court may grant mandamus relief pursuant to 28 U.S.C.

§ 1361.




                                                3
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page413
                                                    12/27/19 Page      of
                                                                   5ofof1655
                                                                         17



       9.      Venue is proper in the District of Columbia as this is the district in which the

events giving rise to the complaint occurred and in which Defendants reside. See 28 U.S.C. §§

1391(b) and (e).

                                         THE PARTIES

       10.     Plaintiff Corneille Yobeluo Nangaa is and was at all times relevant herein a

citizen of the Democratic Republic of the Congo. He is currently residing at 34 Tshatshi Avenue,

Kinshasa/Gombe, DRC.

       11.     Nangaa publicly designated under Section 7031(c) of the Department of State,

Foreign Operations, and Related Programs Appropriations Act of 2019.

       12.     The United States Department of State is a federal executive department located

at 2201 C Street, NW, Washington D.C. 20520. The U.S. Department of State is responsible for

executing the United States’ foreign policy and advising the President, including, for instance, by

administering certain U.S. sanctions programs.

       13.     Defendant Michael R. Pompeo is the Secretary of State. Secretary Pompeo is sued

in his official capacity. Secretary Pompeo is responsible for leading the U.S. State Department,

including by publicly designating persons under § 7031 of the Department of State, Foreign

Operations, and Related Programs Appropriations Act of 2019.

                                 FACTUAL ALLEGATIONS

       A.      Secretary Pompeo Publicly Designates Nangaa Under Section 7031(c)

       14.     On February 22, 2019, Secretary Pompeo publicly designated Nangaa under §

7031(c) on allegations that Nangaa was involved in significant corruption relating to the electoral

process in the DRC. Press Release, U.S. State Dep’t, Public Designation of, and Visa

Restrictions Placed on, Multiple Officials of the Democratic Republic of the Congo Due to




                                                 4
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page514
                                                    12/27/19 Page      of
                                                                   6ofof1655
                                                                         17



Involvement in Significant Corruption, Human Rights Violations or Abuses, or Undermining of

Democracy (Feb. 22, 2019). As a result of this designation, Nangaa and his immediate family

members are ineligible for entry into the United States.

        15.     Defendants issued a press release announcing Nangaa’s designation. This press

release merely restated the ineligibility criteria of Section 7031(c)(1). Specifically, it stated that

in cases where the Secretary of State has “credible information” that officials of foreign

governments have been involved in significant corruption or a gross violation of human rights

those individuals and their immediate family members are ineligible for entry into the United

States. Id. It further concluded that Nangaa was designated for his alleged “involvement in

significant corruption relating to the electoral process.” Id. The press release did not provide any

information as to Nangaa’s specific role in the electoral process nor did it detail the reasons for

the Secretary’s determination that Nangaa had been involved in significant corruption with

respect to that electoral process. Id.

        16.     These broad and conclusory allegations have left Nangaa unable to ascertain how

Defendants determined that his conduct satisfied the designation criteria of 7031(c). That

designation criteria holds that an ineligibility determination must be based on “credible

information” that a foreign government official has been involved in “significant corruption,

including corruption related to the extraction of natural resources, or a gross violation of human

rights . . .” Yet, Nangaa has been provided no information or evidence that would enable him to

meaningfully rebut the allegations against him or the “credibility” of those allegations.

        17.     The legal consequence of Nangaa’s designation is that he and his immediate

family members are prohibited entry into the United States. The immediate practical

consequence of his designation is that Nangaa has been publicly declared an individual engaged




                                                  5
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page615
                                                    12/27/19 Page      of
                                                                   7ofof1655
                                                                         17



in significant corruption by the Secretary of State of the United States and has suffered

significant reputational damage from this public declaration.

       B.      Defendants Failed to Publish Notice of Nangaa’s Public Designation Under §
               7031(c) in the Federal Register

       18.     The APA mandates government agencies to “separately state and currently

publish in the Federal Register for the guidance of the public . . . substantive rules of general

applicability adopted as authorized by law…” 5 U.S.C. § 552(a)(1)(D).

       19.     Defendants have not published any notice in the Federal Register with respect to

Nangaa’s public designation under § 7031(c).

       C.      Defendants Failed to Publish in the Federal Register Any Methods,
               Procedures, and Rules Whereby Nangaa May Apply for a Waiver

       20.     The APA mandates government agencies to publish in the Federal Register

“descriptions of . . . the established places at which, the employees from whom, and the methods

whereby, the public may obtain information, make submittals or requests, or obtain decisions.” 5

U.S.C. § 552(a)(1)(A).

       21.     The APA mandates government agencies to state and publish in the Federal

Register “statements of the general course and method by which its functions are channeled and

determined, including the nature and requirements of all formal and informal procedures

available.” 5 U.S.C. § 552(a)(1)(B).

       22.     The APA mandates government agencies to publicly identify “rules of

procedure.” 5 U.S.C. § 552(a)(1)(C).

       23.     The APA also mandates government agencies to publish in the Federal Register

“substantive rules of general applicability adopted as authorized by law, and statements of




                                                6
       Case
       Case
        Case1:19-cv-03417-TSC
              1:19-cv-03416-ABJ Document
            1:19-cv-03413-TSC    Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19  Page
                                                             Page716
                                                   12/27/19 Page      of
                                                                  8ofof1655
                                                                        17



general policy or interpretations of general applicability formulated and adopted by the agency.”

See 5 U.S.C. § 552(a)(1)(D).

       24.      Defendants have yet to publish in the Federal Register any methods, procedures,

or rules by which Nangaa can seek a waiver from the Secretary’s visa ineligibility determination

under § 7031(c).

       25.      Defendants have abdicated their clear statutory obligations under the APA to

provide publicly-available information as to how Nangaa can request a waiver from his visa

ineligibility determination under § 7031(c). Accordingly, Nangaa lacks any guidance or

knowledge as to how he may request such a waiver.

       E.       Defendants Failed to Publish in the Federal Register the Methods,
                Procedures, and Rules Whereby Nangaa May Administratively Contest His
                Public Designation Under § 7031(c)

       26.      The APA mandates government agencies to publicly identify “the established

places at which, the employees from whom, and the methods whereby, the public may obtain

information, make submittals or requests, or obtain decisions.” 5 U.S.C. § 552(a)(1)(A).

       27.      The APA mandates government agencies to publicly identify “statements of the

general course and method by which its functions are channeled and determined, including the

nature and requirements of all formal and informal procedures available.” 5 U.S.C. §

552(a)(1)(B).

       28.      The APA mandates government agencies to publicly identify “rules of

procedure.” 5 U.S.C. § 552(a)(1)(C).

      29.       The APA mandates government agencies to publicly identify “substantive rules of

general applicability adopted as authorized by law, and statements of general policy or




                                                7
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page817
                                                    12/27/19 Page      of
                                                                   9ofof1655
                                                                         17



interpretations of general applicability formulated and adopted by the agency.” 5 U.S.C. §

552(a)(1)(D).

       30.      The APA further mandates each agency to give an interested person the right to

petition for the issuance, amendment, or repeal of a rule. 5 U.S.C. § 553(e). The APA also

provides interested parties with the right to appear before an agency for the “determination of an

issue, request, or controversy in a proceeding . . . , or in connection with an agency function.” 5

U.S.C. § 555(b).

       31.      Defendants have not published any procedures by which Nangaa can challenge

his designation under § 7031(c). In addition, Defendants have not identified whether any

administrative reconsideration process exists for a public designation under § 7031(c); or, if so,

to which officer or agency requests for administrative reconsideration should be directed. As an

interested person, Nangaa continues to be deprived of his right to appear before Defendants, to

request them to reconsider their Section 7031(c) designation action.

       32.      Defendants have also not published any procedures by which Nangaa can request

the administrative record relating to his designation under § 7031(c). To the extent that such a

process exists for requests for the administrative record, Defendants have not identified to which

officer or agency those requests should be directed.

       33.      Defendants have not provided any publicly-available information as to how

Nangaa can request administrative reconsideration of his public designation nor the

administrative record compiled in support in that designation.

       D.       Harm to Nangaa

       34.      Defendants’ unlawful action has caused significant harm to Nangaa. Defendants’

false allegations of corruption have devastated Nangaa’s hard-won reputation and undermined




                                                8
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                             Page918
                                                    12/27/19 Page  ofof
                                                                  10  1655
                                                                     of 17



efforts to effectively administer—in his official capacity as CENI’s President—future democratic

elections in the DRC.

       35.     Defendants’ approach to Nangaa’s designation has also caused serious harm to his

immediate family—not merely because the public designation has seriously damaged the family

reputation, but also because the designation makes all of Nangaa’s immediate family members

ineligible for entry into the United States. Further, the harm to Nangaa and his family continues

unabated, as Nangaa has no opportunity to challenge Defendants’ action through any

administrative procedures.

                                       LEGAL CLAIMS

                                            COUNT I

 DEFENDANTS’ FAILURE TO PUBLICLY IDENTIFY THE METHODS, PROCEDURES,
  AND RULES WHEREBY NANGAA MAY REQUEST RECONSIDERATION OF HIS
   PUBLIC DESIGNATION VIOLATES THE ADMINISTRATIVE PROCEDURE ACT

       36.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       37.     The APA empowers courts to compel agency action unlawfully withheld or

unreasonably delayed. 5 U.S.C. § 706(1).

       38.     Pursuant to the APA, courts shall hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, otherwise not

in accordance with law, or without observance of procedure required by law. 5 U.S.C. §§

706(2)(A) and 706(2)(D).

       39.     The APA requires agencies to publicly identify “the established places at which,

the employees from whom, and the methods whereby, the public may obtain information, make

submittals or requests, or obtain decisions.” 5 U.S.C. § 552(a)(1)(A).




                                                9
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC   Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  19
                                                                  11ofof
                                                             Page10  of1655
                                                                         17



       40.     Agencies are required to publicly identify “statements of the general course and

method by which its functions are channeled and determined . . .” 5 U.S.C. § 552(a)(1)(B). This

includes, inter alia, identifying the nature and requirements of all available procedures. Id.

       41.     The APA further requires agencies to publicly identify “rules of procedure.” 5

U.S.C. § 552(a)(1)(C).

       42.     The APA also requires agencies to publicly identify “substantive rules of general

applicability adopted as authorized by law, and statements of general policy or interpretations of

general applicability formulated and adopted by the agency.” 5 U.S.C. § 552(a)(1)(D).

       43.     Defendants have failed to publicly identify the procedures, methods, and rules

available for Nangaa to challenge his public designation under § 7031(c) in violation of the APA,

and should be compelled to publicly identify such procedures, methods, and rules by this Court.

                                            COUNT II

 DEFENDANTS’ FAILURE TO PUBLICLY IDENTIFY THE METHODS, PROCEDURES,
  AND RULES WHEREBY NANGAA MAY REQUEST A WAIVER UNDER SECTION
        7031(c)(3) VIOLATES THE ADMINISTRATIVE PROCEDURE ACT

       44.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       45.     The APA empowers courts to compel agency action unlawfully withheld or

unreasonably delayed. 5 U.S.C. § 706(1).

       46.     Pursuant to the APA, courts shall hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, otherwise not

in accordance with law, or without observance of procedure required by law. 5 U.S.C. §§

706(2)(A) and 706(2)(D).




                                                 10
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC   Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  20
                                                                  12ofof
                                                             Page11  of1655
                                                                         17



       47.     Section 7031(c)(3) of the Department of State, Foreign Operations, and Related

Programs Appropriations Act of 2019 states that the application of an ineligibility designation

under Section 7031(c)(1) may be waived if the Secretary of State determines that the waiver

would serve a compelling national interest or that the circumstances which caused the individual

to be ineligible have sufficiently changed.

       48.     The collective requirements of 5 U.S.C. § 552(a)(1)(A)-(D) obligate the State

Department or its offices and agencies to publicly identify the methods, procedures, and rules by

which designated persons may apply for, and obtain, a waiver with respect to their visa

ineligibility determination.

       49.     Defendants’ failure to publicly identify the methods, procedures, and rules

available for Nangaa to apply for and obtain a waiver with respect to the Secretary’s visa

ineligibility determination under § 7031(c) violates the APA, and this Court should compel

Defendants to publicly identify such methods, procedures, and rules.

                                              COUNT III

  DEFENDANTS’ FAILURE TO PUBLISH IN THE FEDERAL REGISTER A NOTICE OF
       NANGAA’S DESIGNATION UNDER SECTION 7031(c) VIOLATES THE
                   ADMINISTRATIVE PROCEDURE ACT

       50.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       51.     The APA empowers courts to compel agency action unlawfully withheld or

unreasonably delayed. 5 U.S.C. § 706(1).

       52.     Pursuant to the APA, courts shall hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, otherwise not




                                                 11
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC   Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  21
                                                                  13ofof
                                                             Page12  of1655
                                                                         17



in accordance with law, or without observance of procedure required by law. 5 U.S.C. §§

706(2)(A) and 706(2)(D).

       53.     Agencies are required to “separately state and currently publish in the Federal

Register for the guidance of the public . . . substantive rules of general applicability adopted as

authorized by law . . .” 5 U.S.C. § 552(a)(1)(D).

       54.     The APA defines a “rule” as an agency statement or any part thereof that applies

either generally or particularly and whose future effect is intended to “implement, interpret, or

prescribe law or policy . . .” 5 U.S.C. § 551(4).

       55.     Defendants’ public designation of Nangaa under Section 7031(c) constitutes a

substantive rule of general applicability insofar as the designation implements and prescribes law

of general applicability by deeming individuals ineligible for entry into the United States.

       56.     Defendants’ failure to file a notice in the Federal Register with respect to

Nangaa’s designation under § 7031(c) violates the APA.

                                            COUNT IV

      DEFENDANTS’ FAILURE TO PROVIDE NOTICE AS TO THE REASONS FOR
      NANGAA’S DESIGNATION UNDER SECTION 7031(c) VIOLATES HIS FIFTH
                   AMENDMENT RIGHT TO DUE PROCESS

       57.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       58.     Under the Fifth Amendment to the U.S. Constitution, Nangaa has a right to

adequate post-deprivation notice. Sufficient notice requires Defendants to provide Nangaa with

the reasons for his designation so as to permit him a meaningful opportunity to respond.




                                                    12
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC   Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  22
                                                                  14ofof
                                                             Page13  of1655
                                                                         17



       59.     Defendants are required to provide Nangaa information sufficient to allow him to

understand the bases, conclusions, findings, and reasoning underlying his public designation, so

that he may have an opportunity to meaningfully respond to such designation.

       60.     Under the Fifth Amendment to the U.S. Constitution, Nangaa has a right to a

hearing. Any constitutionally adequate hearing must provide Nangaa with the opportunity to be

heard in a meaningful manner.

       61.     By failing to provide Nangaa with notice apprising him as to the reasons for his

public designation under Section 7031(c), Defendants have denied Nangaa a meaningful

opportunity to challenge his designation. Defendants have thus failed to provide Nangaa with

sufficient notice as to the basis for his designation in violation of Nangaa’s due process rights

under the Fifth Amendment to the U.S. Constitution.

       62.     By failing to publish any methods, procedures, or rules by which Nangaa can

request the reconsideration of his public designation or otherwise challenge his designation

before the agency, Defendants have denied Nangaa a hearing in violation of Nangaa’s due

process rights under the Fifth Amendment to the U.S. Constitution.

                                           COUNT V

      DEFENDANTS’ FAILURE TO PROVIDE NOTICE AS TO THE REASONS FOR
        NANGAA’S DESIGNATION UNDER SECTION 7031(c) VIOLATES THE
                    ADMINISTRATIVE PROCEDURE ACT

       63.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       64.     Agency action, findings, and conclusions found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law or without observance of procedure




                                               13
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC   Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  23
                                                                  15ofof
                                                             Page14  of1655
                                                                         17



required by law shall be held unlawful by a reviewing court and set aside. 5 U.S.C. § 706(2)(A)

and (D).

       65.     The APA entitles interested parties to appear before an agency with respect to any

“issue, request, or controversy in a proceeding . . . or in connection with an agency function.” 5

U.S.C. § 555(b). Agencies are required to issue a decision with respect to these requests within a

reasonable time. Id.

       66.     Defendants have not identified how Nangaa can appear before the agency to

request the reconsideration of his designation. By failing to publish rules of procedure by which

Nangaa can request the reconsideration of his public designation or otherwise challenge his

designation before the agency, Defendants have failed to act in accordance with law or with

observance of procedure required by law in violation of the APA.

       67.     The APA permits Nangaa to request the reconsideration of his designation by the

Secretary of State. By failing to provide any form of notice designed to apprise Nangaa of the

basis for his designation, Defendants have denied him a meaningful opportunity to challenge his

designation. Defendants have thus acted in violation of the APA by acting arbitrarily or

capriciously, abusing their discretion, or failing to act in accordance with law or in observance of

procedure required by law, as Defendants have withheld notice from Nangaa as to the reasons for

his designation. This failure has barred Nangaa from making use of the APA’s administrative

reconsideration procedures.

                                           COUNT VI

    DEFENDANTS’ DESIGNATION OF NANGAA UNDER SECTION 7031(c) WAS
  ARBITARY, CAPRICIOUS, AN ABUSE OF DISCRETION, OR NOT OTHERWISE IN
 ACCORDANCE WITH LAW IN VIOLATION OF THE ADMINISTRATIVE PROCEDURE
                                ACT




                                                14
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03416-ABJ Document
             1:19-cv-03413-TSC   Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  24
                                                                  16ofof
                                                             Page15  of1655
                                                                         17



       68.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       69.     Agency action, findings, and conclusions found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A).

       70.     Defendants’ public designation of Nangaa under Section 7031(c) constitutes final

agency action that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law, as Nangaa does not meet the legal criteria for public designation.

       71.     Accordingly, Defendants’ action constitutes a violation of the APA and should be

set aside by this Court.

                                    RELIEF REQUESTED

Wherefore, Nangaa respectfully requests that this Court:

       A.      Issue an order requiring Defendants to publish in the Federal Register notice as to

               the methods, procedures, and rules whereby Nangaa may request administrative

               reconsideration of his public designation under § 7031(c) of the Department of

               State, Foreign Operations, and Related Programs Appropriations Act of 2019;

       B.      Issue an order requiring Defendants to publish in the Federal Register the

               methods, procedures, and rules whereby Nangaa may request a waiver from his

               ineligibility for entry into the United States under § 7031(c) of the Department of

               State, Foreign Operations, and Related Programs Appropriations Act of 2019;

       C.      Issue an order requiring Defendants to publish notice in the Federal Register of

               Nangaa’s public designation under § 7031(c) of the Department of State, Foreign

               Operations, and Related Programs Appropriations Act of 2019;




                                                15
      Case
       Case1:19-cv-03417-TSC
      Case  1:19-cv-03416-ABJ Document
           1:19-cv-03413-TSC   Document4-1
                              Document 4-1 Filed
                                        1 Filed  12/27/19
                                           Filed11/12/19   Page
                                                 12/27/19 Page  25
                                                                17ofof
                                                           Page16  of1655
                                                                       17



      D.    Issue an order vacating Nangaa’s designation under § 7031(c) of the Department

            of State, Foreign Operations, and Related Programs Appropriations Act of 2019;

      E.    Issue an order requiring Defendants to rescind Nangaa’s designation under §

            7031(c) of the Department of State, Foreign Operations, and Related Programs

            Appropriations Act of 2019;

      F.    Issue an order requiring Defendants to disclose the administrative record, the

            unclassified portions of such record, and/or any other form of notice reasonably

            designed to apprise Nangaa as to the reasons for his public designation;

      G.    Grant an award to Nangaa of his costs and attorneys’ fees under the Equal Access

            to Justice Act, 28 U.S.C. § 2412 et seq., and any other applicable provision of

            law; and

      H.    Any other and further relief as the Court may deem proper.



Dated: November 12, 2019



                                                         Respectfully submitted,

                                                         /s/ Erich C. Ferrari, Esq.
                                                         Erich C. Ferrari, Esq.
                                                         Ferrari & Associates, P.C.
                                                         1455 Pennsylvania Ave., NW
                                                         Suite 400
                                                         Washington, D.C. 20004
                                                         Telephone: (202) 280-6370
                                                         Fax: (877) 448-4885
                                                         Email: ferrari@falawpc.com
                                                         D.C. Bar No. 978253

                                                         Attorney for Plaintiff
                                                         Corneille Yobeluo Nangaa



                                            16
Case
Case1:19-cv-03417-TSC
     1:19-cv-03413-TSC Document
                       Document4-1
                                4-2 Filed
                                    Filed12/27/19
                                          12/27/19 Page
                                                   Page26  of28
                                                        1 of  55




                  EXHIBIT 2
       Case
       Case
        Case1:19-cv-03417-TSC
              1:19-cv-03417-TJK Document
            1:19-cv-03413-TSC    Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19  Page
                                                             Page127
                                                   12/27/19 Page      of
                                                                  2ofof
                                                                      27 55
                                                                        28



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MARCELLIN MUKOLO BASENGEZI                )
        Appartement 29, Cité du Fleuve    )
        Kingabwa, Kinshasa                )
        Democratic Republic of the Congo  )
                                          )
                             Plaintiff,   )
                                          )
                             v.           )                        COMPLAINT FOR
                                          )                        DECLARATORY AND
MICHAEL R. POMPEO                         )                        INJUNCTIVE RELIEF
in his official capacity as               )
        Secretary of State                )                        CIV. NO. 19-3417
        U.S. Department of the State      )
        2201 C Street, NW                 )                        ECF
        Washington, D.C. 20520            )
                                          )
                             Defendant,   )
                                          )
        and                               )
                                          )
THE UNITED STATES                         )
DEPARTMENT OF STATE                       )
        2201 C Street, NW                 )
        Washington, D.C. 20520            )
                                          )
                             Defendant.   )
__________________________________________)

       Plaintiff Marcellin Mukolo Basengezi (“Basengezi”) brings this Complaint for Declaratory

and Injunctive Relief against Defendants the United States Department of State and its Secretary,

Michael R. Pompeo, and in support of this Complaint alleges the following:

                                      INTRODUCTION

       1.     This case seeks the Court’s intervention to enjoin Defendants from their unlawful

public designation of Basengezi under Section 7031(c) of the Department of State, Foreign

Operations, and Related Programs Appropriation Act of 2019 (Div. F, P.L. 116-6) (“Section
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page228
                                                    12/27/19 Page      of
                                                                   3ofof
                                                                       27 55
                                                                         28



7031(c)”). Defendants’ actions have subjected Basengezi and his immediate family to travel

restrictions and destroyed his reputation without apprising him as to the reasons for his public

designation as an individual allegedly engaged in “significant corruption” or permitting him an

opportunity to challenge that designation.

       2.      At the time of his designation by Defendants, Basengezi was Adviser in Charge of

New Information Technologies to the President of the National Independent Electoral Commission

(“CENI”), the independent governmental body that organizes and supervises elections in the

Democratic Republic of the Congo (“DRC”). In that role, Basengezi helped administer the 2018

DRC general election, which was internationally heralded—including by Defendants—as the first

successful democratic transfer of power in the DRC in decades.

       3.      The election results have been recognized by Defendants as a historic success.

Defendants welcomed President Tshishikedi’s certification as the new DRC President and saluted

the DRC’s insistence on a peaceful and democratic transfer of power. Basengezi’s significant

efforts through CENI directly supported the DRC’s democratic aspirations and led to this

momentous event in DRC history.

       4.      Defendants responded to this historically successful democratic election and

transfer of power in the DRC by publicly designating Basengezi as a corrupt individual. More

specifically, on February 22, 2019, the Secretary of State publicly designated Basengezi pursuant

to Section 7031(c) for his alleged “involvement in significant corruption relating to the electoral

process.” Press Release, U.S. Dep’t of State, Office of the Spokesperson, Public Designation of,

and Visa Restrictions Placed on, Multiple Officials of the Democratic Republic of the Congo Due

to Involvement in Significant Corruption, Human Rights Violations or Abuses, or Undermining

of Democracy (Feb. 22, 2019).




                                                2
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page329
                                                    12/27/19 Page      of
                                                                   4ofof
                                                                       27 55
                                                                         28



       5.      As a result of this designation, both Basengezi and his immediate family members

are ineligible for entry into the United States. Id. Because Basengezi has children with U.S.

citizenship, these travel restrictions impose significant hurdles for his family, and create unclear

consequences for Basengezi’s children.

       6.      Basengezi’s reputation has also been tarnished by Defendants’ public allegations

that he is engaged in significant corruption. In his work as a public servant at CENI, Basengezi

helped administer the democratic election and transition in the DRC. By publicly allegedly

corruption concerns relating to the electoral processes, Defendants have impugned a historic and

successful election—that Defendants themselves celebrated—alongside Basengezi’s reputation.

       7.      Defendants made this public designation without any factual basis and have

provided no notice to Basengezi as to the reasons for their action nor any opportunity to challenge

his designation. The harm from Defendants’ actions to Basengezi’s personal life and professional

reputation persists unabated, as he has no ability to challenge Defendants’ action through any

administrative process.

       8.      Defendants have designated Basengezi without abiding by basic rules of

constitutional and administrative law or providing him any avenue for relief. For these reasons,

Basengezi now turns to this Court for reprieve.

                                JURISDICTION AND VENUE

       9.      This action arises under the United States Constitution, the Department of State,

Foreign Operations, and Related Programs Appropriations Act of 2019, and the Administrative

Procedure Act (“APA”), 5 U.S.C. § 701 et seq. This Court has subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331 because it arises pursuant to 28 U.S.C. § 1361 and the laws of

the United States.




                                                  3
           Case
           Case
            Case1:19-cv-03417-TSC
                  1:19-cv-03417-TJK Document
                1:19-cv-03413-TSC    Document4-1
                                    Document 4-2 Filed
                                              1 Filed  12/27/19
                                                 Filed11/12/19  Page
                                                                 Page430
                                                       12/27/19 Page      of
                                                                      5ofof
                                                                          27 55
                                                                            28



       10.      This Court may grant declaratory relief pursuant to the Declaratory Judgment Act,

28 U.S.C. § 2201 et seq., and Fed. R. Civ. P. 57. This Court may grant injunctive relief pursuant

to Fed. R. Civ. P. 65. This Court may grant mandamus relief pursuant to 28 U.S.C. § 1361.

       11.      Venue is proper in the District of Columbia as this is the district in which the events

giving rise to the complaint occurred and in which Defendants reside. See 28 U.S.C. §§ 1391(b)

and (e).

                                          THE PARTIES

       12.      Plaintiff Marcellin Mukolo Basengezi is and was at all times relevant herein a

citizen of the Democratic Republic of the Congo. Basengezi currently resides at Appartement 29,

Cité du Fleuve, Kingabwa, Kinshasa, DRC.

       13.      Basengezi was publicly designated under Section 7031(c) of the Department of

State, Foreign Operations, and Related Programs Appropriations Act of 2019.

       14.      Defendant the United States Department of State is a federal executive department

and is located at 2201 C Street, NW, Washington, D.C. 20520. The U.S. State Department is

responsible for executing the United States’ foreign policy and advising the President, including,

for instance, by administering certain U.S. sanctions programs.

       15.      Defendant Michael R. Pompeo, the Secretary of State, is sued in his official

capacity. Secretary Pompeo leads the Department of State and is responsible for publicly or

privately designating individuals under Section 7031(c).

                                   FACTUAL ALLEGATIONS

       A.       Secretary Pompeo’s February 22, 2019 Designation of Basengezi

       16.      On February 22, 2019, Secretary Pompeo publicly designated Basengezi under

Section 7031(c) based on allegations that Basengezi was involved in significant corruption relating




                                                  4
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page531
                                                    12/27/19 Page      of
                                                                   6ofof
                                                                       27 55
                                                                         28



to the electoral process in the DRC. Press Release, U.S. State Dep’t, Public Designation of, and

Visa Restrictions Placed on, Multiple Officials of the Democratic Republic of the Congo Due to

Involvement in Significant Corruption, Human Rights Violations or Abuses, or Undermining of

Democracy (Feb. 22, 2019). As a result of this designation, Basengezi and his immediate family

members are ineligible for entry into the United States.

       17.     Defendants issued a press release announcing their action and stating in conclusory

fashion that Basengezi was designated for his alleged “involvement in significant corruption

relating to the electoral process.” Id. The press release acknowledged the “historic transfer of

power” through the DRC’s national election but expressed concerns over the conduct and

transparency of the electoral process. Id.

       18.     The press release did not however provide any information about Basengezi’s

alleged role in the electoral process, nor did it detail the reasons for Defendants’ determination that

Basengezi was involved in significant corruption relating to that process.

       19.     The legal consequence of Basengezi’s designation is that he and his immediate

family members are barred from entering the United States. The immediate practical consequence

of his designation is that Basengezi has been publicly declared to be an individual engaged in

significant corruption by Secretary Pompeo and has as a direct result suffered significant

reputational damage and been cut off from his family in the United States.

       B.      Basengezi’s Freedom of Information Act Request

       20.     Due to his lack of understanding as to the reasons for his public designation, and

because Defendants have not published any procedures under which Basengezi can request the

administrative record or any other form of notice of the reasons for his designation, Basengezi

filed a Freedom of Information Act (“FOIA”) request on July 9, 2019. The FOIA request sought




                                                  5
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page632
                                                    12/27/19 Page      of
                                                                   7ofof
                                                                       27 55
                                                                         28



information related to his designation by the Secretary of State under Section 7031(c). The FOIA

request was accompanied by a Letter of Authorization executed by Basengezi which was attached

as Annex A to the request. Exhibit A—Marcellin Mukolo Basengezi FOIA Request.

       21.     The State Department acknowledged receipt of this request on July 19, 2019, and

assigned the request a Case ID F-2019-07849. The State Department also stated that it needed to

extend the time limit to respond to Basengezi’s FOIA request beyond the ten additional days

provided by the statute because of “unusual circumstances.”

       22.     On October 25, 2019, the State Department responded that they could not disclose

records pursuant to the FOIA Request “[b]ecause [the] FOIA request does not include

authorization from the subject of the record….” Exhibit B—October 25, 2019 State Department

Response to Basengezi.

       C.      Defendants Failed to Publish Notice of Basengezi’s Public Designation Under
               Section 7031(c) in the Federal Register

       23.     The APA mandates that agencies “separately state and currently publish in the

Federal Register for the guidance of the public . . . substantive rules of general applicability

adopted as authorized by law . . .” 5 U.S.C. § 552(a)(1)(D).

       24.     Defendants have not published any notice in the Federal Register with respect to

Basengezi’s public designation under Section 7031(c).

       D.      Defendants Failed to Identify the Methods, Procedures, and Rules Whereby
               Basengezi May Administratively Contest His Designation

       25.     Defendants have not identified any procedures by which Basengezi can challenge

his designation under Section 7031(c). Further, Defendants have not identified whether any

administrative reconsideration process exists for public designations under Section 7031(c). To




                                                6
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page733
                                                    12/27/19 Page      of
                                                                   8ofof
                                                                       27 55
                                                                         28



the extent that such a process exists, Defendants have not identified the officer or agency to whom

those requests should be directed.

       26.     Additionally, Defendants have not identified any procedures by which Basengezi

can seek the administrative record relied upon for his designation under Section 7031(c). To the

extent that such a process exists, Defendants have not identified the officer or agency to whom

those requests should be directed.

       27.     Defendants are required by law to publicly identify “the established places at which,

the employees from whom, and the methods whereby, the public may obtain information, make

submittals or requests, or obtain decisions.” 5 U.S.C. § 552(a)(1)(A).

       28.     Defendants are required by law to publicly identify “statements of the general

course and method by which its functions are channeled and determined, including the nature and

requirements of all formal and informal procedures available.” 5 U.S.C. § 552(a)(1)(B).

       29.     Defendants are required by law to publicly identify “rules of procedure.” 5 U.S.C.

§ 552(a)(1)(C).

       30.     Defendants have not made publicly available any information about how Basengezi

can request administrative reconsideration of his public designation or seek the administrative

record relied upon for that designation.

       E.      Defendants Failed to Identify Any Methods, Procedures, and Rules Whereby
               Basengezi May Apply for a Waiver

       31.     Defendants have not identified any methods, procedures, or rules by which

Basengezi can seek a waiver from Secretary Pompeo’s visa ineligibility determination under

Section 7031(c).




                                                 7
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                              Page834
                                                    12/27/19 Page      of
                                                                   9ofof
                                                                       27 55
                                                                         28



       32.     Defendants are required by law to publicly identify “the established places at which,

the employees from whom, and the methods whereby, the public may obtain information, make

submittals or requests, or obtain decisions.” 5 U.S.C. § 552(a)(1)(A).

       33.     Defendants are required by law to publicly identify “statements of the general

course and method by which its functions are channeled and determined, including the nature and

requirements of all formal and informal procedures available.” 5 U.S.C. § 552(a)(1)(B).

       34.     Defendants are required by law to publicly identify “rules of procedure.” 5 U.S.C.

§ 552(a)(1)(C).

       35.     Defendants have failed to abide by their legal requirements to provide publicly-

available information as to how Basengezi can request a waiver from his visa ineligibility

determination under Section 7031(c).

       F.      Harm to Basengezi

       36.     Defendants’ unlawful actions have been personally and professionally devastating

to Basengezi. The reputation he built through his public service to the DRC and his efforts to

ensure the success of the democratic elections in that country have been ruined by the false

allegations of corruption that the Defendants have leveled at him.

       37.     The public designation has also harmed Basengezi’s family as his two U.S. citizen

daughters (ages 3 and 5)—both too young to travel freely abroad—were forced to leave their home

country because their father is unable to enter the United States due to Defendants’ actions.

       38.     Further, prior to his designation, Basengezi regularly traveled to the United States.

These visits included a vacation in 2007, attendance of a friend’s wedding in 2008, his honeymoon

in 2013, multiple work trips during 2014 while Basengezi worked for the DRC Finance Ministry,

and travel in 2015 for the birth of his first daughter. Basengezi also frequently traveled to the




                                                 8
        Case
        Case
         Case1:19-cv-03417-TSC
               1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC    Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19  Page
                                                             Page935
                                                    12/27/19 Page  ofof
                                                                  10 2755
                                                                     of 28



United States once or twice a year as part of his work for CENI, including for meetings at the

United Nations (“UN”) and with former U.S. Ambassador to the UN Nikki Haley. Basengezi’s

travel to the United States typically would usually last from one to three weeks.

       39.     Moreover, Basengezi and his wife hold a bank account with Wells Fargo which

they opened at a branch in Alexandria, Virginia some time prior to Basengezi joining CENI.

Basengezi would fund that account with savings from his pre-CENI employment during his time

in the private sector, however, once he became employed by CENI he no longer remitted funds to

that account. It is Basengezi’s understanding that the account maintains a balance of approximately

$30,000.00 USD and that Wells Fargo reported that account to the United States Department of

the Treasury’s Office of Foreign Assets Control (“OFAC”) as blocked property following

Basengezi’s designation by OFAC under Executive Order 13413.

                                       LEGAL CLAIMS

                                            COUNT I

 DEFENDANTS’ FAILURE TO PUBLICLY IDENTIFY THE METHODS, PROCEDURES,
 AND RULES WHEREBY BASENGEZI MAY REQUEST RECONSIDERATION OF HIS
   PUBLIC DESIGNATION VIOLATES THE ADMINISTRATIVE PROCEDURE ACT

       40.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       41.     Pursuant to the APA, courts are required to compel agency action unlawfully

withheld or unreasonably delayed. 5 U.S.C. § 706(1).

       42.     Pursuant to the APA, courts shall hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, otherwise not

in accordance with law, or without observance of procedure required by law. 5 U.S.C. §§

706(2)(A) and 706(2)(D).



                                                 9
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC  Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  36
                                                                  11ofof
                                                             Page10  of2755
                                                                         28



       43.      The APA requires agencies to publicly identify “the established places at which,

the employees from whom, and the methods whereby, the public may obtain information, make

submittals or requests, or obtain decisions.” 5 U.S.C. § 552(a)(1)(A).

       44.      The APA requires agencies to publicly identify “statements of the general course

and method by which its functions are channeled and determined . . .” 5 U.S.C. § 552(a)(1)(B).

This includes, inter alia, identifying the nature and requirements of available procedures. Id.

       45.      The APA requires agencies to publicly identify “rules of procedure.” 5 U.S.C. §

552(a)(1)(C).

       46.      Defendants have failed to publicly identify the places at which, the employees from

whom, and the methods by which Basengezi can challenge his public designation under Section

7031(c). Thus, Defendants have unlawfully withheld that information and have acted not in

accordance with law or without observance of procedure required by law, in violation of the APA.

       47.      By failing to identify the procedures available for Basengezi to challenge his

designation under Section 7031(c), Defendants have unlawfully withheld those procedures and

have acted not in accordance with law or without observance of procedure required by law in

violation of the APA.

       48.      By failing to publicly identify the rules of procedure by which Basengezi can

challenge his public designation pursuant to Section 7031(c), Defendants have unlawfully

withheld those rules. This failure is not in accordance with law and without observance of

procedure required by law in violation of the APA.




                                                10
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC  Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  37
                                                                  12ofof
                                                             Page11  of2755
                                                                         28



                                           COUNT II

 DEFENDANTS’ FAILURE TO PUBLICLY IDENTIFY THE METHODS, PROCEDURES,
 AND RULES BY WHICH BASENGEZI MAY REQUEST A WAIVER UNDER SECTION
        7031(c)(3) VIOLATES THE ADMINISTRATIVE PROCEDURE ACT

       49.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       50.     Courts are required to compel agency action unlawfully withheld or unreasonably

delayed. 5 U.S.C. § 706(1).

       51.     Courts shall hold unlawful and set aside agency action, findings, and conclusions

found to be arbitrary, capricious, an abuse of discretion, otherwise not in accordance with law, or

without observance of procedure required by law. 5 U.S.C. §§ 706(2)(A) and 706(2)(D).

       52.     Section 7031(c)(3) of the Department of State, Foreign Operations, and Related

Programs Appropriations Act of 2019 states that the Secretary of State may waive the visa

ineligibility requirement if doing so would serve a compelling U.S. national interest or if the

circumstances that caused the person to be ineligible have sufficiently changed.

       53.     The State Department and its offices and agencies are obligated by law to publicly

identify the methods, procedures, and rules by which designated persons may apply for, and obtain,

a waiver with respect to their visa ineligibility determination. 5 U.S.C. § 552(a)(1)(A)-(D)

       54.     Defendants’ failure to publicly identify the methods, procedures, and rules

available for Basengezi to apply for and obtain a waiver with respect to the Secretary of State’s

visa ineligibility determination under Section 7031(c) violates the APA.




                                                11
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC  Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  38
                                                                  13ofof
                                                             Page12  of2755
                                                                         28



                                            COUNT III

  DEFENDANTS’ FAILURE TO PUBLISH IN THE FEDERAL REGISTER A NOTICE OF
      BASENGEZI’S DESIGNATION UNDER SECTION 7031(c) VIOLATES THE
                   ADMINISTRATIVE PROCEDURE ACT

       55.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       56.     Courts are required to compel agency action unlawfully withheld or unreasonably

delayed. 5 U.S.C. § 706(1).

       57.     Courts shall hold unlawful and set aside agency action, findings, and conclusions

found to be arbitrary, capricious, an abuse of discretion, otherwise not in accordance with law, or

without observance of procedure required by law. 5 U.S.C. §§ 706(2)(A) and 706(2)(D).

       58.     Agencies are required to “separately state and currently publish in the Federal

Register for the guidance of the public . . . substantive rules of general applicability adopted as

authorized by law . . .” 5 U.S.C. § 552(a)(1)(D).

       59.     The APA defines a “rule” as an agency statement or any part thereof that applies

either generally or particularly and whose future effect is intended to “implement, interpret, or

prescribe law or policy . . .” 5 U.S.C. § 551(4).

       60.     Defendants’ public designation of Basengezi under Section 7031(c) constitutes a

substantive rule of general applicability insofar as the designation implements and prescribes law

of general applicability by deeming individuals ineligible for entry into the United States.

       61.     Defendants’ failure to publish notice in the Federal Register with respect to

Basengezi’s designation under Section 7031(c) violates the APA.




                                                    12
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC  Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  39
                                                                  14ofof
                                                             Page13  of2755
                                                                         28



                                            COUNT IV

      DEFENDANTS’ DESIGNATION OF BASENGEZI UNDER SECTION 7031(c)
    CONSTITUTES ARBITRARY AND CAPRICIOUS AGENCY ACTION UNDER THE
                    ADMINISTRATIVE PROCEDURE ACT

       62.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       63.     Agency action, findings, and conclusions found to be arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law shall be held unlawful by a reviewing court

and set aside. 5 U.S.C. § 706(2)(A).

       64.     Defendants’ designation of Basengezi under Section 7031(c) is arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law, as Basengezi does not

meet the legal criteria for public designation.

                                             COUNT V

      DEFENDANTS’ FAILURE TO PROVIDE NOTICE AS TO THE REASONS FOR
       BASENGEZI’S DESIGNATION UNDER SECTION 7031(c) VIOLATES THE
                    ADMINISTRATIVE PROCEDURE ACT

       65.     Basengezi re-alleges and incorporates by reference as it fully set forth herein the

allegations in all preceding paragraphs.

       66.     Agency action, findings, and conclusions found to be arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law or without observance of procedure required

by law shall be held unlawful by a reviewing court and set aside. 5 U.S.C. § 706(2)(A) and (D).

       67.     The APA entitles interested parties to appear before an agency with respect to any

“issue, request, or controversy in a proceeding . . . or in connection with an agency function.” 5

U.S.C. § 555(b). Agencies are required to issue a decision with respect to these requests within a

reasonable time. Id.


                                                  13
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC  Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  40
                                                                  15ofof
                                                             Page14  of2755
                                                                         28



       68.     Defendants have not identified how Basengezi can appear before the agency to

request reconsideration of his designation. By failing to publish rules of procedure by which

Basengezi can request reconsideration or otherwise challenge his designation before the agency,

Defendants have failed to act in accordance with law or with observance of procedure required by

law in violation of the APA.

       69.     The APA permits Basengezi to request the reconsideration of his designation by

the Secretary of State. By failing to provide any form of notice designed to apprise Basengezi of

the basis for his designation, Defendants have denied him a meaningful opportunity to challenge

his designation. Defendants have thus violated the APA by acting arbitrarily or capriciously,

abusing their discretion, or failing to act in accordance with law or in observance of procedure

required by law in withholding notice from Basengezi as to the reasons for his designation.

Defendants’ failure has barred Basengezi from making use of the APA’s administrative

reconsideration procedures.

                                           COUNT VI

      DEFENDANTS’ FAILURE TO PROVIDE NOTICE AS TO THE REASONS FOR
     BASENGEZI’S DESIGNATION UNDER SECTION 7031(c) VIOLATES HIS FIFTH
                    AMENDMENT RIGHT TO DUE PROCESS

       70.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       71.     Under the Fifth Amendment to the U.S. Constitution, Basengezi has a right to

adequate post-deprivation notice. Sufficient notice requires Defendants to provide Basengezi with

the reasons for his designation so as to permit him a meaningful opportunity to respond.




                                                14
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC  Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  41
                                                                  16ofof
                                                             Page15  of2755
                                                                         28



       72.     Under the Fifth Amendment to the U.S. Constitution, Basengezi has a right to a

hearing. Any constitutionally adequate hearing must provide Basengezi with the opportunity to be

heard in a meaningful manner.

       73.     By failing to provide Basengezi with notice apprising him as to the reasons for his

public designation, Defendants have denied Basengezi a meaningful opportunity to challenge his

designation. Defendants have thus failed to provide Basengezi with sufficient notice as to the basis

for his designation in violation of Basengezi’s due process rights under the Fifth Amendment to

the U.S. Constitution.

       74.     By failing to publish any rules of procedures by which Basengezi can request the

reconsideration of his public designation or otherwise challenge his designation before the agency,

Defendants have denied Basengezi a hearing in violation of Basengezi’s due process rights under

the Fifth Amendment to the U.S. Constitution.

                                           COUNT VII

      DEFENDANTS’ DEPRIVATION OF BASENGEZI’S PARENTAL RIGHTS BY
  DESIGNATING HIM UNDER SECTION 7031(c) VIOLATES HIS FIFTH AMENDMENT
                        RIGHT TO DUE PROCESS

       75.     Basengezi re-alleges and incorporates by reference as it fully set forth herein the

allegations in all preceding paragraphs.

       76.     Under the Fifth Amendment to the U.S. Constitution, Basengezi’s due process

protections are invoked when Defendants’ actions threaten his parental rights and custody of his

children.

       77.     Defendants have failed to provide Basengezi with sufficient notice as to the basis

for his designation in violation of Basengezi’s due process rights under the Fifth Amendment to

the U.S. Constitution.



                                                15
       Case
        Case1:19-cv-03417-TSC
       Case  1:19-cv-03417-TJK Document
            1:19-cv-03413-TSC  Document4-1
                               Document 4-2 Filed
                                         1 Filed  12/27/19
                                            Filed11/12/19   Page
                                                  12/27/19 Page  42
                                                                 17ofof
                                                            Page16  of2755
                                                                        28



       78.    Defendants also have denied Basengezi a hearing in violation of Basengezi’s due

process rights under the Fifth Amendment to the U.S. Constitution.



                                    RELIEF REQUESTED

Wherefore, Basengezi respectfully requests that this Court:

       A.     Issue an order requiring Defendants to publish in the Federal Register notice as to

              the methods, procedures, and rules whereby Basengezi may request administrative

              reconsideration of his public designation under Section 7031(c);

       B.     Issue an order requiring Defendants to publish in the Federal Register notice as to

              the methods, procedures, and rules whereby Basengezi may request waiver from

              the Secretary of State’s visa ineligibility determination under Section 7031(c);

       C.     Issue an order requiring Defendants to publish in the Federal Register notice of

              Basengezi’s public designation under Section 7031(c);

       D.     Issue an order vacating Basengezi’s designation under Section 7031(c);

       E.     Issue an order requiring Defendants to rescind Basengezi’s designation under

              Section 7031(c);

       F.     Issue an order requiring Defendants to disclose the administrative record, the

              unclassified portions of such record, and/or any other form of notice reasonably

              designed to apprise Basengezi as to the reasons for his public designation under

              Section 7031(c);

       G.     Grant an award to Basengezi of his costs and attorneys’ fees under the Equal Access

              to Justice Act, 28 U.S.C. § 2412 et seq., and any other applicable provision of law;

              and




                                               16
      Case
       Case1:19-cv-03417-TSC
      Case  1:19-cv-03417-TJK Document
           1:19-cv-03413-TSC  Document4-1
                              Document 4-2 Filed
                                        1 Filed  12/27/19
                                           Filed11/12/19   Page
                                                 12/27/19 Page  43
                                                                18ofof
                                                           Page17  of2755
                                                                       28



      H.    Any other and further relief as the Court may deem proper.



Dated: November 12, 2019                                Respectfully submitted,

                                                        /s/ Erich C. Ferrari
                                                        Erich C. Ferrari, Esq.
                                                        FERRARI & ASSOCIATES, P.C.
                                                        1455 Pennsylvania Avenue, NW
                                                        Suite 400
                                                        Washington, D.C. 20004
                                                        Telephone: (202) 280-6370
                                                        Fax: (877) 448-4885
                                                        Email: ferrari@falawpc.com
                                                        D.C. Bar No. 978253


                                                        Attorney for Plaintiff
                                                        Marcellin Mukolo Basengezi




                                           17
Case
 Case1:19-cv-03417-TSC
Case  1:19-cv-03417-TJK Document
     1:19-cv-03413-TSC  Document4-1
                        Document 4-2 Filed
                                  1 Filed  12/27/19
                                     Filed11/12/19   Page
                                           12/27/19 Page  44
                                                          19ofof
                                                     Page18  of2755
                                                                 28




                     EXHIBIT
                               A
         Case
          Case1:19-cv-03417-TSC
         Case  1:19-cv-03417-TJK Document
              1:19-cv-03413-TSC  Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                    12/27/19 Page  45
                                                                   20ofof
                                                              Page19  of2755
                                                                          28
                                                                                   1455 Pennsylvania Ave., NW
                                                                                                     Suite 400
                                                                                       Washington, D.C. 20004
                                                                                            Tel. 202-280-6370
                                                                                            Fax. 877-448-4885

July 9, 2019

SENT VIA FEDERAL EXPRESS: # 7756 6483 0352

Office of Information Programs and Services
United States Department of State
State Annex 2 (SA-2)
515 22nd Street, NW
Washington, D.C. 20522-8100

Re:     Freedom of Information Act (“FOIA”) Request—Marcellin Mukolo Basengezi
        Request for Administrative Record Underlying § 7031(c) Designation

Dear Madam or Sir:

        Marcellin Mukolo Basengezi respectfully requests any and all records relating to his
designation by the Secretary of State under Section 7031(c) of the Department of State, Foreign
Operations, and Related Programs Appropriations Act of 2019 (“DOS Appropriations Act”).
This request is made pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 et
seq., and the Public Access to Information Regulations, 22 C.F.R. Part 171. Mr. Basengezi has
authorized his legal representative, Ferrari & Associates, P.C., to seek disclosure of such records
on his behalf as a third-party requestor.1

        I.       Purpose of FOIA Request

        On February 22, 2019, the Secretary of State publicly designated and imposed certain
visa restrictions on Mr. Basengezi following a determination that he was involved “in significant
corruption relating to the electoral process” in the Democratic Republic of the Congo (“DRC”). 2
The Secretary of State made that designation pursuant to the DOS Appropriations Act.3 As a
result of this designation, Mr. Basengezi and his immediate family members are ineligible for
entry into the United States.



1
  Annex A—Letter of Authorization.
2
  U.S. Department of State Press Release, Public Designation of, and Visa Restrictions Placed on, Multiple Officials
of the Democratic Republic of the Congo Due to Involvement in Significant Corruption, Human Rights Violations or
Abuses, or Undermining of Democracy (Feb. 22, 2019).
3
  Id.
       Case
        Case1:19-cv-03417-TSC
       Case  1:19-cv-03417-TJK Document
            1:19-cv-03413-TSC  Document4-1
                               Document 4-2 Filed
                                         1 Filed  12/27/19
                                            Filed11/12/19   Page
                                                  12/27/19 Page  46
                                                                 21ofof
                                                            Page20  of2755
                                                                        28



        Mr. Basengezi is seeking the disclosure of records relating to his designation so that he
may have a meaningful opportunity to challenge the designation and the factual basis underlying
the Secretary of State’s decision to designate him. Prior to pursuing a rescission of the
designation under the DOS Appropriations Act, however, Mr. Basengezi seeks to understand the
factual and legal basis underlying his designation under that authority.

       II.    Request for Records

       Mr. Basengezi requests all records that have been relied on, or otherwise considered by,
the Secretary of State or his agents or officers in deciding to designate him under the DOS
Appropriations Act, including:

       1.     Documents that either specifically mention by name or otherwise pertain
              to Mr. Basengezi or any of his known aliases;

       2.     Documents, information, reports, memoranda, or summaries regarding the
              decision to designate Mr. Basengezi under the DOS Appropriations Act;

       3.     The administrative record underlying the decision to designate Mr.
              Basengezi under the DOS Appropriations Act;

       4.     Cables, emails, letters, faxes, or other correspondence created by, received
              by, or in the possession of, any office in the Department of State relating
              to the decision to designate Mr. Basengezi under the DOS Appropriations
              Act;

       5.     Post-decisional reports, documentary evidence, or factual summaries
              created by, received by, or otherwise in the possession of, any division or
              office within the Department of State relating to the decision to designate
              Mr. Basengezi under the DOS Appropriations Act; and

       6.     Open-source materials, such as newspaper articles, press releases, or
              interviews, relating to the decision to publicly designate Mr. Basengezi
              under the DOS Appropriations Act.

Mr. Basengezi reasonably believes that the requested records are in the possession of the State
Department, as the Secretary of State—the principal officer of the agency—is statutorily
responsible for designations made under the DOS Appropriations Act.




                                               2
        Case
         Case1:19-cv-03417-TSC
        Case  1:19-cv-03417-TJK Document
             1:19-cv-03413-TSC  Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  47
                                                                  22ofof
                                                             Page21  of2755
                                                                         28



        Mr. Basengezi does not anticipate that this request will implicate any FOIA exemptions
and notes that FOIA’s exemptions from disclosure are to be narrowly construed so that
maximum access can be provided consistent with FOIA’s overall purpose. 4 Whole documents
should not be determined exempt merely because an isolated portion of a document may not be
disclosed, as courts have routinely enforced the practice of segregating non-exempt portions of
documents.5 Accordingly, if it is determined that certain requested records contain information
that may be exempt from disclosure, Mr. Basengezi requests disclosure of all reasonably
segregable non-exempt portions, as well as an accompanying justification for the withholding of
those portions determined to be exempt, along with references to the relevant exemption. This
request is made without prejudice to Mr. Basengezi’s right to appeal any agency decision to
withhold information or delete records.

        III.    Request for Expedited Processing

         A requestor will receive expedited processing upon demonstration that a compelling need
exists for the information. 6 A “compelling need” can be established through a showing that a
failure to release the requested records “would impair substantial due process rights . . . .”7

        Mr. Basengezi is an individual who has been designated and rendered ineligible for entry
into the United States by the Secretary of State under the DOS Appropriations Act. The sole
public notice of the basis for his designation is the State Department’s press release announcing
the designation, which alleged that he was determined to have met the basis for designation
under the relevant statute. Mr. Basengezi has been provided no additional notice as to the reasons
for his public designation and has not been afforded an opportunity for a hearing to challenge his
designation.

        Mr. Basengezi has a compelling need for release of all records relating to the basis for his
designation under the DOS Appropriations Act, as the lack of notice provided by the State
Department as to the reasons for his designation is inconsistent with the agency’s due process
obligations. Further, the lack of notice undermines Mr. Basengezi’s ability to substantively
challenge his designation through any administrative or other legal process. The State
Department’s failure to release the requested records in an expedited manner would further
continue the avoidable harm caused by the agency’s failure to meet its due process obligations.
Accordingly, Mr. Basengezi requests expedited processing of this request for records.



4
  EPA v. Mink, 410 U.S. 73 (1973); Dep’t of Air Force v. Rose, 425 U.S. 352 (1976); Vaughn v. Rosen, 484 F.2d
820, 823 (D.C. Cir. 1973).
5
  Vaughn v. Rosen, 484 F.2d 820, 825 (D.C. Cir. 1973).
6
  22 C.F.R. § 171.11(f).
7
  22 C.F.R. § 171.11(f)(3).


                                                     3
         Case
          Case1:19-cv-03417-TSC
         Case  1:19-cv-03417-TJK Document
              1:19-cv-03413-TSC  Document4-1
                                 Document 4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                    12/27/19 Page  48
                                                                   23ofof
                                                              Page22  of2755
                                                                          28



        Mr. Basengezi requests electronic copies of all documents, 8 and Ferrari & Associates,
P.C. agrees to pay up to $500 in fees related to this request. 9 For fees above $500, Mr. Basengezi
requests that the Office of Information Programs and Services first contact undersigned counsel
before incurring those expenses.10 Mr. Basengezi understands the penalties for requesting access
to records under false pretenses and certifies under penalty of perjury that the information
contained in this request is true and accurate.

       Mr. Basengezi respectfully requests that the Office of Information Programs and Services
contact undersigned counsel should it have questions or require clarification regarding any
matter contained in or relating to this request. Please forward all correspondence relating to this
request to:

Erich C. Ferrari
Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW
Suite 400
Washington, D.C. 20004
Tel.: (202) 280-6370
Fax.: (877) 448-4885

        Thank you for your consideration, and Mr. Basengezi looks forward to your response.

Sincerely,




Erich C. Ferrari




8
   22 C.F.R. § 171.11(c) (“Any records provided in response to a request shall be provided in the form or format
requested if the records are readily reproducible in that form or format.”).
9
  22 C.F.R. § 171.11(d) (“When making a request, the requester may specify a willingness to pay a greater or lesser
amount. If the Department determines that costs and fees will exceed the amount agreed to by the requester, the
Department shall inform the requester of estimated fees and process up to the amount of the original agreement,
unless a new agreement is made.”).
10
   Id.


                                                        4
Case
 Case1:19-cv-03417-TSC
Case  1:19-cv-03417-TJK Document
     1:19-cv-03413-TSC  Document4-1
                        Document 4-2 Filed
                                  1 Filed  12/27/19
                                     Filed11/12/19   Page
                                           12/27/19 Page  49
                                                          24ofof
                                                     Page23  of2755
                                                                 28




                   ANNEX
                     A
      Case
       Case1:19-cv-03417-TSC
      Case  1:19-cv-03417-TJK Document
           1:19-cv-03413-TSC  Document4-1
                              Document 4-2 Filed
                                        1 Filed  12/27/19
                                           Filed11/12/19   Page
                                                 12/27/19 Page  50
                                                                25ofof
                                                           Page24      55
                                                                    of27
                                                                       28




                                                                       1455 Pennsylvania Ave., NW

@Ferrari &Associates, P.C.
                                                                                         Suite 400
                                                                           Washington, D.C. 20004
                                                                                Tel. 202-280-6370
                                                                                Fax. 877-448-4885

June 29, 2019

Office of Information Programs and Services
United States Department of State
State Annex 2 (SA-2)
515 22nd Street, NW
Washington, D.C. 20522-8100

Re:     FOIA Request-Letter of Authorization on Behalf of Marcellin Mukolo Basengezi

Dear Madam or Sir:

        This letter serves as written consent authorizing the United States Department of State to
disclose records to my duly appointed counsel, Erich C. Ferrari of the law firm Ferrari &
Associates, P.C., pursuant to the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552 et seq.
Mr. Ferrari is an attorney licensed to practice law in the District of Columbia. His office address
is 1455 Pennsylvania Ave., NW, Suite 400, Washington, D.C. 20004. His telephone number is
(202) 280-6370, and his email address is ferrari@falawpc.com. Mr. Ferrari and the law firm of
Ferrari & Associates, P.C. are authorized to serve as my U.S. legal representatives.

        Accordingly, I hereby authorize the U.S. Department of State to disclose to Mr. Ferrari
and Ferrari & Associates, P.C. any information and documents-classified or unclassified­
related to the accompanying FOlA request.

       By signing below, I certify that I have been advised by Mr. Ferrari and Ferrari &
Associates, P.C. of the penalties provided for in 5 U.S.C. § 552(a)(i)(3) for requesting access to
records under false pretenses and that I understand those penalties. I further declare that the
foregoing is true and accurate under penalty of perjury under 28 U.S.C. § 1746.



�
Marcellin Mukolo Basengezi
Case
 Case1:19-cv-03417-TSC
Case  1:19-cv-03417-TJK Document
     1:19-cv-03413-TSC  Document4-1
                        Document 4-2 Filed
                                  1 Filed  12/27/19
                                     Filed11/12/19   Page
                                           12/27/19 Page  51
                                                          26ofof
                                                     Page25  of2755
                                                                 28




                     EXHIBIT
                               B
                     Case
                      Case1:19-cv-03417-TSC
                     Case  1:19-cv-03417-TJK Document
                          1:19-cv-03413-TSC  Document4-1
                                             Document 4-2 Filed
                                                       1 Filed  12/27/19
                                                          Filed11/12/19   Page
                                                                12/27/19 Page  52
                                                                               27ofof
                                                                          Page26  of2755
                                                                                      28

                                                                           United States Department of State

                                                                                                D.C_ 20520
                                                                                    IVashi11gto11,




                                                                                   October 25, 2019


               Erich C. Ferrari
               Ferrari & Associates, P.C.
               1455 Pennsylvania Ave., NW
               Suite 400
               Washington, D.C. 20004




               E-mail: Ferrari@falawpc.com
                                                                                   Case Control Number: F-2019-07849
                                                                                   Subject of Request: Marcell in Mukolo
                                                                                   Basengezi

               Dear Mr. Ferrari:

                       I refer to your July 2019 request under the Freedom of Information Act for records pertaining to
               Marcellin Mukolo Basengezi's visa record.

                        Visa records are confidential under 8 USC 1202(f) and, accordingly, are generally exempt from
               disclosure. We interpret the law to permit us to disclose certain visa-related information, such as a visa
               application or immigration petition, to the subject of a record who provided the record to the Department.
               Because your FOIA request does not include authorization from the subject of the record, we cannot disclose
               any visa records or any information concerning the possible existence or absence of any records.

                         All visa records, including whether any visa records exist relative to a particular individual, are
               exempt from disclosure under exemption (b)(3) of the Freedom of Information Act and the visa record
               confidentiality provisions of section 222(f) of the Immigration and Nationality Act. Additionally, personal
               privacy interests are protected by exemption (b) ( 6) of the Freedom of Information Act, and disclosing the
               existence or absence of such records with respect to an individual would reveal infonnation in which there is
               a significant privacy interest and no public interest in disclosure. Accordingly, we are unable to provide any
               information in response to your request.

                         You may submit a new request with authorization from the applicant and/or the petitioner if
               applicable. Please be sure to include pertinent information such as all names that may have been used and
               birth dates. You may refer to this web page for further information about Certificates of Identity and
               Authorizations to Release information: https :// foia. stat e.gov/Regue st/Visa.a s 1x# Ste p- . Please note: we do
               not accept Form OS 5505 Authorization for Release of Information Under the Privacy Act. The State
               Department Certificates of Identity and Third Party Authorization form is the DS-4240 which can be found at
               https :/Jfoia. st:ite.go v/ doc s/ DS-4 40.pdf. We also do not accept Department of Justice or Department of
               Homeland Security forms.

                        You may contact our FOIA Requester Service Center or our FOIA Public Liaison for any further
               assistance and to discuss any aspect of your request via email at Foiasl<1tu@state .go or telephone at (202)




Unclassified
                     Case
                      Case1:19-cv-03417-TSC
                     Case  1:19-cv-03417-TJK Document
                          1:19-cv-03413-TSC  Document4-1
                                             Document 4-2 Filed
                                                       1 Filed  12/27/19
                                                          Filed11/12/19   Page
                                                                12/27/19 Page  53
                                                                               28ofof
                                                                          Page27      55
                                                                                   of27
                                                                                      28




               261-8484. Please be sure to refer to the case control number shown above in all correspondence about this
               case.

                        If you are not satisfied with DOS's determination in response to your FOIA request, you may
               administratively appeal by writing to: Appeals Officer, Appeals Review Panel, Office of Information
               Programs and Services (JPS), U.S. Department of State, State Annex 2 (SA-2), 515 22nd Street, NW,
               Washington, D.C. 20522-8 I 00, or faxed to (202) 261-857 I. Appeals must be postmarked within 90 calendar
               days of the date of this initial agency decision letter. Please include a copy of this letter with your written
               appeal and clearly state why you disagree with the determinations set forth in this response.

                        Additionally, if you are not satisfied with DOS's determination in response to your request, you may
               contact the Office of Government Information Services (OGIS) at the National Archives and Records
               Administration (NARA) to inquire about the FOIA mediation services they offer. The contact information for
               OGIS is as follows: Office of Government Information Services, National Archives and Records
               Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001, email address:
               ogis@nara.gov; telephone: (202) 741-5770; toll free number: l-877-684-6448; facsimile: (202) 741-5769.


                                                                                  Sincerely,

                                                                                 Lau.uz, Sf:tut,,
                                                                                  Laura Stein, Deputy Director
                                                                                  Office of Domestic Operations
                                                                                  Directorate for Visa Services




Unclassified
         Case
          Case1:19-cv-03417-TSC
               1:19-cv-03413-TSC Document
                                  Document4-1
                                           4-3 Filed
                                                Filed12/27/19
                                                      12/27/19 Page
                                                                Page54 of 1
                                                                     1 of 55



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                      Plaintiff,

           v.                                       Civil Action No. 19-cv-03413 (TSC)

  MICHAEL R. POMPEO, in his official
  capacity as Secretary of State, U.S.
  Department of State, and UNITED STATES
  DEPARTMENT OF STATE,

                      Defendants.


                                      [Proposed] ORDER

        Upon consideration of Defendants’ Motion for Consolidation and For a Stay Pending

Consideration of the Instant motion, the Court hereby GRANTS the motion in part, for good cause

shown. It is hereby

        ORDERED that Defendants’ deadline by which to answer or otherwise respond to the

Complaint in the above-captioned matter is STAYED, pending the Court’s adjudication of

Defendants’ request that the Court consolidate with this matter Cornielle Yobeluo Nangaa v.

Pompeo et al., Civ. No. 1:19-cv-3416 (ABJ), and Marcellin Mukolo Basengezi v. Pompeo, et al.

1:19-cv-3417 (TJK).



Date: __________________                            ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                                1
         Case
          Case1:19-cv-03417-TSC
               1:19-cv-03413-TSC Document
                                  Document4-1
                                           4-4 Filed
                                                Filed12/27/19
                                                      12/27/19 Page
                                                                Page55 of 1
                                                                     1 of 55



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                      Plaintiff,

           v.                                         Civil Action No. 19-cv-03413 (TSC)

  MICHAEL R. POMPEO, in his official
  capacity as Secretary of State, U.S.
  Department of State, and UNITED STATES
  DEPARTMENT OF STATE,

                      Defendants.


                                       [Proposed] ORDER

        Upon consideration of Defendants’ Motion for Consolidation and For a Stay Pending

Consideration of the Instant motion, the Court hereby GRANTS the motion in part for good cause

shown. It is hereby

        ORDERED that pursuant to Federal Rule of Civil Procedure 42(a), both Cornielle Yobeluo

Nangaa v. Pompeo et al., Civ. No. 1:19-cv-3416 (ABJ), and Marcellin Mukolo Basengezi v.

Pompeo, et al. 1:19-cv-3417 (TJK) are transferred to the undersigned judge and consolidated for

purposes of further proceedings; and it further

        ORDERED that the parties shall confer and jointly file either an agreed proposal, or

competing proposals if agreement is not reached, for a schedule for further proceedings in the

consolidated matters on or before _____________________.

        IT IS SO ORDERED.



Date: __________________                              ________________________________
                                                      UNITED STATES DISTRICT JUDGE


                                                  1
